DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
	Claims 1-19 are rejected.
	Claim 20 is allowed.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 08, 2021, has been entered.
 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 and 13 recite the new limitation “by occupying at least 50% of possible outer surface area that would encompass the plurality of arms” in lines 13-14 and 10-11, respectively.  This limitation is indefinite because it is not clear what “possible outer surface area” is.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Markaj (US 2008/0216221) in view of Genqiang et al. (CN 202466728) [hereinafter Genqiang].
	With respect to claim 1, Markaj discloses a disposable filter 100 (device), as shown in Fig. 1, having: a shaft 30 (center portion), as shown in Fig. 2; a plurality of fins 50 (arms) having an inner end connected to the center portion 30 and an outer end extending away from the center portion 30, as shown in Fig. 2, wherein each of the 
	Markaj lacks the plurality of fingers being sized and configured to collect fibers from fluid flowing through the device; and a plurality of protuberances, each attached to and extending away from the outer end of each of the plurality arms, wherein the plurality of protuberances are configured to allow fluid to pass to the arms while discouraging bulk items from passing in toward the plurality of arms by occupying at least 50% of possible outer surface area of that would encompass the plurality of arms of the device.
	With respect to the plurality of fingers being sized and configured to collect fibers from fluid flowing through the device: This limitation has been considered to be a recitation of the intended use of the claimed invention which must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, the plurality of fingers 50e disclosed by Markaj grip materials flowing down the drain (see paragraph 0019) and therefore, it would be inherent and/or obvious that the plurality of fingers are capable of performing the claimed intended use of collecting fibers.
With respect to the plurality of protuberances, each attached to and extending away from the outer end of each of the plurality arms, wherein the plurality of protuberances are configured to allow fluid to pass to the arms while discouraging bulk items from passing in toward the plurality of arms by occupying at least 50% of possible outer surface area that would encompass the plurality of arms of the device: Genqiang 

With respect to claim 2, Markaj as modified by Genqiang lacks wherein each of the protuberances is ring-shaped.  However, this would have been obvious to one of ordinary skill in the art since the courts have held that a change in shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant (see In re Dailey, 357 F.2d 669,149 USPQ 47 (CCPA 1966)).

	With respect to claim 3, Markaj discloses wherein the center portion 30 is a cylindrical rod with an upper end and a lower end, as shown in Fig. 2, and the plurality of arms 50 are distributed on a plurality of tubes 60 (discs) coupled to the cylindrical rod 30 such that the arms 50 on each of the plurality of discs 60 are in a plane extending orthogonally from the cylindrical rod 30, as shown in Fig. 3.

	With respect to claim 4, Markaj discloses wherein the arms 50 on each of the plurality of discs 60 are staggered with respect to the arms 50 on an adjacent disc 60 on the rod 30 such that individual ones of the plurality of arms 50 are not directly aligned with any of the other ones of the plurality of arms 50 of an adjacent disc 60, as shown in Fig. 1.

	With respect to claim 5, Markaj as modified by Genqiang lacks wherein the plurality of discs are stacked on the rod such that the plurality of arms form a spiral pattern.  However, this would have been obvious to one of ordinary skill in the art since 

	With respect to claim 6, Markaj discloses wherein the discs 60 include an inner ring that fits on the rod 30, as shown in Figs. 2-3.

	With respect to claims 7-9, 12 and 16-17, Markaj as modified by Genqiang lacks wherein the plurality of arms have an elasticity of between about 500% and about 700%; wherein the plurality of arms are configured to operate in a temperature range of from at least about 5 degrees Celsius to at least 100 degrees Celsius; wherein the plurality of arms are made of a thermoplastic elastomer material; and wherein the device has an elasticity of between about 400% and about 1000%.  These limitations are related to the material selected to make the device, and this would have been obvious to one of ordinary skill in the art in order to easily fit the filter in the pipe and provide a device resistant to a variety of temperature conditions, since one of ordinary skill would recognize to select a desired material according to a desired application (see MPEP 2144.07 which states as obvious “The selection of a known material based on its suitability for its intended use”).  

	With respect to claims 10-11, Markaj as modified by Genqiang lacks wherein the device has a generally spherical shape; and wherein the device has a cube shape.  

With respect to claim 13, Markaj discloses a disposable filter 100 (device), as shown in Fig. 1, having: a plurality of arms 50 each having an inward facing end and an outward facing end, as shown in Fig. 2, each of the plurality of arms 50 being structurally connected via each respective inward facing end, as shown in Fig. 2; a plurality of teeth 50e extending from each of the plurality of arms 50, as shown in Fig. 4.
	Markaj lacks each of the plurality of teeth configured to collect fibers; and a plurality of protuberances each attached to the outward facing end of each of the plurality of arms and configured to allow fluids to pass inwardly while blocking bulkier items from passing through to the plurality of arms by occupying at least 50% of possible outer surface area that would encompass the plurality of arms of the device.
With respect to the plurality of teeth configured to collect fibers: This limitation has been considered to be a recitation of the intended use of the claimed invention which must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, the plurality of fingers 50e disclosed by Markaj grip materials flowing down the drain (see paragraph 0019) and therefore, it would be inherent and/or obvious that the 
With respect to the plurality of protuberances each attached to the outward facing end of each of the plurality of arms and configured to allow fluids to pass inwardly while blocking bulkier items from passing through to the plurality of arms by occupying at least 50% of possible outer surface area that would encompass the plurality of arms of the device: Genqiang discloses an anti-blockage plug, as shown in Fig. 1, having a body 2 including a plurality of branch (arms) 5 each having a sphere 6 (protuberance) at an end, as shown in Fig. 1, each of the spheres 6 extending away from the outer end of each of the plurality of branch 5, as shown in Fig. 1, and are used to trap matter, such as hair, in a pipe (see paragraph 0012 of English translation of Genqiang et al. (CN 202466728) provided by applicant).  The plurality of protuberances 6 occupy a possible outer surface area that would encompass the plurality of arms 5 of the plug, as shown in Fig. 1.  It would have been obvious to one of ordinary skill in the art to provide the plurality of arms disclosed by Markaj with a plurality of protuberances, as claimed by Genqiang, in order to further trap undesired matter (see paragraph 0012 of English translation of Genqiang et al. (CN 202466728) provided by applicant).  Furthermore, the limitation “configured to allow fluids to pass inwardly while blocking bulkier items from passing through to the plurality of arms” has been considered to be a recitation of the intended use of the claimed invention which must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, the plurality of protuberances 

With respect to claims 14-15, Markaj as modified by Genqiang lacks wherein the device is configured to withstand operating conditions found in commercial laundry machines; and wherein the device is configured to withstand operating conditions found in commercial clothes drying machines.  However, these limitations have been considered to be recitations of the intended use of the claimed invention which must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, the device disclosed by Markaj as modified by Genqiang has all the structural claimed subject matter and therefore, it is capable of performing the claimed intended use.

With respect to claim 18, Markaj discloses wherein each of the plurality of arms 50 has a width, a height, and a length, wherein the length is along a direction between the inward facing end and the outward facing end, as shown in Fig. 3, and wherein the 

	With respect to claim 19, Markaj as modified by Genqiang discloses wherein the plurality of protuberances 6 each have at least one dimension that is larger than the width and the height of the respective arm 5 to which the respective protuberance 6 is attached and each of the plurality of protuberances 6 is positioned on the outward facing end of the respective arm 5 to which the respective protuberance 6 is attached such that the protuberance 6 extends beyond at least one of the height or the width of the respective arm 5, as shown in Fig. 1 of Genqiang.


Allowable Subject Matter
Claim 20 is allowed.

The following is a statement of reasons for the indication of allowable subject matter: Claim 20 is allowed because the prior art of record does not show or suggest wherein each of the plurality of arms extends outwardly from the central opening to an outer end on a plane that is substantially orthogonal with respect to the central rod, wherein the plurality of arms on a given disc of the plurality of discs has a length that is a function of the position of the given disc on the central rod such that the plurality of arms on ones of the plurality of discs coupled to the central rod proximate the top end and proximate the bottom end have a length that is shorter than the plurality of arms on .


Response to Arguments
Applicant's arguments filed on February 8, 2021, have been fully considered but they are not persuasive. 
	In response to applicant’s argument that the spheres at the ends of each branch 5 in Genqiang do not cover anywhere near 50% of the possible surface area that would surround the branches 5: The new limitation added to claims 1 and 13 is indefinite, as stated above.  Furthermore, the specific percentage of the possible outer surface are that would encompass the plurality of arms, i.e., 50%, would be obvious to one of ordinary skill in that art since one of ordinary skill would be able to determine which percentage of the possible outer surface area that would encompass the plurality of arms would be occupy by the protuberances according to a desired application and according to desired results.
	In response to applicant’s argument that it would have not been obvious to combine Genqiang and Markaj: Genquiang teaches protuberances for the purpose of trapping matter and it would have been obvious to one of ordinary skill in the art to provide the plurality of arms disclosed by Markaj with a plurality of protuberances, as 
In response to applicant’s argument that applicant’s invention is to be placed in laundry machines and dryers: Applicant’s arguments rely on language solely recited in preamble recitations in claim(s) 1.  When reading the preamble in the context of the entire claim, the recitation “configured to withstand conditions in laundry machines and clothes dryer”, in lines 1-2 of claim 1, is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.


Response to Amendment
The declaration under 37 CFR 1.132 filed on February 8, 2021, is insufficient to overcome the rejection of claims 1-19 based upon Markaj in view of Genquiang as set forth in the last Office action because: showing is not commensurate in scope with the claims.  It include(s) statements which amount to an affirmation that the claimed subject matter functions as it was intended to function.  This is not relevant to the issue of nonobviousness of the claimed subject matter and provides no objective evidence thereof.  See MPEP § 716.  Claim 1-19 are still considered obvious as stated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE GONZALEZ whose telephone number is (571)272-5502.  The examiner can normally be reached on M-F 9-5:30.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/MADELINE GONZALEZ/Primary Examiner, Art Unit 1778